The second cause of action set forth in the complaint is to recover damages for the wrongful death of plaintiff’s intestate, and the first cause of action is to recover damages for personal injuries alleged to have been sustained by the administratrix, individually. Defendants moved to dismiss the complaint on the ground that the action was not commenced within the time allowed by law (1950 Code of Va., § 8-633). Special Term granted the motion as to the second cause of action for wrongful death, severed that cause of action and directed that judgment be entered in favor of defendants thereon. The administratrix appeals from the order entered thereon, contending that the statute was tolled by section 8-31 of the 1950 Code, of Virginia. Order affirmed, with $10 costs and disbursements. {Manuel v. Norfolk é W. Ry. Co., 99 Va. 188.) Nolan, P. J., Carswell, Adel, MacCrate and Beldock, JJ., concur.